DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-18, 39 and 44-46 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0001372 A1 Hoffman et al.

Regarding claim 1, Hoffman discloses a method for docking a transporting device with a carried object (Hoffman Abstract, transporting inventory with a mobile drive unit), wherein the method comprises the following steps: acquiring a docking instruction for docking a carried object within a work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); acquiring a coordinate of the carried object within the work space (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); acquiring a real time coordinate of the transporting device within the work space (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit); setting an optimized path for the transporting device traveling to the carried object (Hoffman Para. [0082-0083] the management module determines the path of the mobile drive unit); distributing at least one travel instruction according to the optimized path (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination, including picking up the inventory item and dropping off); driving the transporting device to travel to the position of the carried object according to the travel instruction (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); and docking with the carried object (Hoffman Para. [0104] the mobile drive unit reaches the destination, and completes the task, such as docking with the inventory object); wherein the method comprises the following steps before the step of acquiring the coordinate of the carried object: providing at least one image identification device distributed within the whole work space (Hoffman Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); acquiring original information of the carried object (Hoffman Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder); acquiring the coordinate of at least one carried object according to the original information of the carried object (Hoffman Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder); and storing the coordinate of the carried object into a position management system (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item); wherein the image identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Regarding claim 8, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the image identification device is a visual sensor; and the original information is at least one (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Regarding claim 9, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of acquiring a real time coordinate of the transporting device refers to acquiring a real time coordinate of the transporting device using laser navigation, magnetic navigation or visual navigation (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace).

Regarding claim 10, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of setting an optimized path for the transporting device traveling to the carried object specifically comprises the following steps: invoking a topological map of a work space (Hoffman Para. [0042] the workspace is given a grid mapping; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen); the topological map comprising geometrical information and connection relation information of travelable routes within the work space  (Hoffman Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101]); acquiring the topological positions of the carried object and the transporting device on the topological map (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit; Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); and calculating the optimized path for the transporting device traveling to the carried object according to the topological positions of the carried object and the transporting device, and the geometrical information and connection relation information of the travelable routes (Hoffman Para. [0048] optimal path chosen; Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen).

Regarding claim 11, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of distributing at least one travel instruction according to the optimized path specifically comprises the following steps: acquiring a relative position relation between the transporting device and the optimized path according to a real time coordinate of the transporting device and the optimized path (Hoffman Para. [0049] the path is controlled by a management module, and may determine the location of the mobile unit, and the desired path segment); calculating at least one travel instruction according to the relative position relation (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); the travel instruction comprising a speed instruction and an angular speed instruction, or, comprising a speed instruction and a turning radius instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); and distributing the travel instruction to the transporting device (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 12, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of driving the transporting device to travel to the carried object according to the travel instruction specifically comprises the following steps: adjusting the speed of the transporting device during traveling according to a speed instruction; and adjusting the angular speed of the transporting device during traveling according to an angular speed instruction; or adjusting the turning radius of the transporting device during traveling according to a turning radius instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 13, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein in the step of docking with the carried object, the transporting device is docked with the carried object by lifting; and/or is docked with the carried object by articulating (Hoffman Para. [0063] docking head on the mobile drive unit may lift the inventory holder).

Regarding claim 14, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the method comprises the following steps after the step of docking with the carried object: acquiring a transport instruction for transporting the carried object to a target position within the work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); acquiring a coordinate of the target position (Hoffman Para. [0045] the management unit determines the coordinates of the inventory object, and the destination); setting a second optimized path for the transporting device traveling from the position of the carried object to the target position (Hoffman Para. [0048] optimal path chosen); distributing at least one second travel instruction according to the second optimized path (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); driving the transporting device to travel to the target position according to the second travel instruction (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); and detaching the carried object (Hoffman Para. [0140] the mobile unit follows the designated path, and when it reaches the destination, the inventory item may be dropped off).

Regarding claim 15, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of setting a second optimized path for the transporting device traveling from the position of the carried object to the target position specifically comprises the following steps: invoking a topological map of a work space, the topological map comprising geometrical information and connection relation information of at least one travelable route within the work space (Hoffman Para. [0042] the workspace is given a grid mapping; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen); acquiring the topological positions of the transporting device and the target position on the topological map (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit; Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); and calculating the second optimized path for the transporting device traveling to the target position according to the topological positions of the transporting device (Hoffman Para. [0048] optimal path chosen; Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen).

Regarding claim 16, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of distributing at least one travel instruction according to the second optimized path specifically comprises the following steps: acquiring a relative position relation between the transporting device and the second optimized path according to a real time coordinate of the transporting device and the second optimized path (Hoffman Para. [0049] the path is controlled by a management module, and may determine the location of the mobile unit, and the desired path segment); calculating at least one second travel instruction according to the relative position relation (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); the second travel instruction comprising a speed instruction and an angular speed instruction, or, comprising a speed instruction and a turning radius instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); and distributing the second travel instruction to the transporting device (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 17, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of driving the transporting device to travel to the position of the carried object according to the second travel instruction specifically comprises the following steps: adjusting the speed of the transporting device during traveling according to a speed instruction in the second travel instruction; and adjusting the angular speed of the transporting device during traveling according to an angular speed instruction in the second travel instruction; or adjusting the turning radius of the transporting device during traveling according to a turning radius instruction in the second travel instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 18, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the work space comprises a warehouse (Hoffman Para. [0036] the workspace may be a warehouse); the carried object comprises an inventory holder or a tray (Hoffman Para. [0036] the inventory comprises a holder 30); the transporting device comprises an automated guided vehicle or a mobile robot (Hoffman Para. [0032] the mobile drive unit may communicate wirelessly; and use a drive unit to control movement; Fig. 3a, 3b).

Regarding claim 39, Hoffman discloses an inventory item management system, comprising: a work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); a transporting device (Hoffman Para. [0047];[0049];[0067]; [0069]; [0089]; [0101]); a system controller, connected to radio communication module of the transporting device (Hoffman Para. [0062] the unit also comprises a control module; Para. [0069]); used for distributing the docking instruction and/or the transport instruction to the radio communication module (Hoffman Para. [0083] the routing and management module is used to instruct the mobile drive module along a path); at least one carried object, located within the work space (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); at least one carried object identification device, distributed within the whole work space, used for identifying the coordinate of at least one carried object (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); and a position management system, connected to the carried object identification device and the radio communication  (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item); wherein the at least one carried object identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); the at least one carried object identification device configured to acquire original information of the carried object, so that the coordinate of the carried object can be obtained and stored in the position management system (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item; Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder).

Regarding claim 44, Hoffman discloses the inventory item management system as claimed in claim 39, wherein the carried object identification device is an image identification device, used for acquiring original information of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); and acquiring the coordinate of at least one carried object according to the original information of the carried object (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder).

Regarding claim 45, Hoffman discloses the inventory item management system as claimed in claim 44, wherein the image identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Regarding claim 46, Hoffman discloses the inventory item management system as claimed in claim 45, wherein the image identification device is a visual sensor; and the original information is at least one image data (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0001372 A1 in view of US 9,487,356 B1 Aggarwal.

Regarding claim 2, Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1. Hoffman fails to explicitly disclose wherein the method comprises the following steps before the step of acquiring a coordinate of the carried object: providing at least one fiducial mark on at least one carried object; providing at least one fiducial mark identification device distributed within the whole work space; identifying the fiducial mark and acquiring the coordinate of the carried object, and storing the coordinate of the carried object into a position management system. Aggarwal is in the field of inventory management (Aggarwal Abstract, inventory system, including mobile drive units) and teaches the method comprises the following steps (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); providing at least one fiducial mark identification device distributed within the whole work space (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera, which is capable of identifying the fiducial mark); identifying the fiducial mark and acquiring the coordinate of the carried object (Aggarwal Col. 19, Lns. 6-20, the holder identifier may be used to determine the location of the object relative to the mobile drive unit), and storing the coordinate of the carried object into a position management system (Aggarwal Col. 24, Lns. 25-32, the memory units can store the information determined by the sensing units, which includes information about location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 3, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 2. Hoffman fails to (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 4, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 3. Hoffman fails to explicitly disclose wherein the fiducial mark is a readable code; the fiducial mark identification device is a visual sensor. Aggarwal teaches wherein the fiducial (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 5, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 4. Hoffman fails to explicitly disclose wherein the readable code is a two-dimensional code or a bar code. Aggarwal teaches wherein the readable code is a two-dimensional code or a bar code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 40, Hoffman discloses the inventory item management system as claimed in claim 39. Hoffman fails to explicitly disclose wherein each carried object is provided with at least one fiducial mark; the carried object identification device is a fiducial mark identification device, used for identifying the fiducial mark, and acquiring the coordinate of at least one carried object according to the information carried by the fiducial mark. Aggarwal teaches wherein each carried object is provided with at least one fiducial mark (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the carried object identification device is a fiducial mark identification device, used for identifying the fiducial mark (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera, which is capable of identifying the fiducial mark), and acquiring the coordinate of at least one carried object according to the information carried by the fiducial mark (Aggarwal Col. 24, Lns. 25-32, the memory units can store the information determined by the sensing units, which includes information about location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 41, modified Hoffman teaches the inventory item management system as claimed in claim 39. Hoffman fails to explicitly disclose wherein the fiducial mark is provided on the top of the carried object; the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object. Aggarwal teaches wherein the fiducial mark is provided on the top of the carried object (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 42, modified Hoffman teaches the inventory item management system as claimed in claim 41. Hoffman fails to explicitly disclose wherein the fiducial mark is a readable code; the fiducial mark identification device is a visual sensor. Aggarwal teaches wherein the fiducial mark is a readable code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 43, modified Hoffman teaches the inventory item management system as claimed in claim 42. Hoffman fails to explicitly disclose wherein the readable code is a two-dimensional code or a bar code. Aggarwal teaches (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
Regarding 102, Examiner takes a broader interpretation of the new limitation present in independent claims 1 and 39, of “the image identification device is provided on the top of the workspace…located above the top of the carried object”, in the sense that the identification device must be located above the carried object, and on “top” of the workspace, which may be interpreted as just being raised above the carried object in the upper top half of the workspace. Regarding claim 11, Applicant argues that Hoffman is unable to teach the relative position relation between the transporting device and the optimized path; but according to Hoffmann Para. [0049] the management module is able to traverse a path in a segment-by-segment manner, and get permission before entering the 
Regarding 103, Examiner takes the same broad interpretation of where the “top of the work space” may be located, and in reference to claims 3 and 41 Aggerwal is able to teach using a fiducial mark identifier, located above the top of the carried object, and being located in the upper half of the workspace.

Applicant’s arguments, see Pg. 11, Lns. 6-9, filed 09/23/2020, with respect to claims 11, 16, 19, 20, 21, 23, 28, 36, 38, 39, 47 and 48 have been fully considered and are persuasive.  The claims are either deleted, or made into a specific radio communication, which gives the module a specific structure and identity. The 112(f) and 112(b)  of 06/23/2020 has been withdrawn. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0317527 A1 Graumann et al. teaches fiducial mark tracking of objects (Abstract); US 2018/0053141 A1 Shydo teaches inventory .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687